Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 7 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2013/0303721 A1) in view of Jang ‘879 (US 2015/0226879 A1; cited in the IDS received 6/10/2021) and Vietti (Kirk-Othmer Encyclopedia of Chemical Technology).
Regarding Claims 1, 7, and 13-18, Jang teaches methods of making optical components/spectacle lenses/spectacles, whereby the lenses/optical components are derived by mixing polythiol component, polyisocyanate component, and additives to form a resin composition with a moisture content of 300-3,000 ppm, and subsequently polymerizing the resin composition (Abstract; ¶ 20-22; Examples). Jang teaches examples where 0.1 wt% of tin catalyst, 0.1 wt% phosphoric acid ester, and 1.2 wt% of UV absorber is used relative to 1111 g of polyisocyanate, which is then mixed with 870 g of polythiol (¶ 29), which is equivalent to 0.06 pbw of tin catalyst, 0.06 pbw of phosphoric acid ester, and 0.7 pbw of UV absorber relative to 100 pbw polyisocyanate+polythiol (0.82 pbw total additives). The phosphoric acid ester of Jang’s examples is “Zelec UN” (¶ 29), which is indicated to be a release agent within the instant specification (¶ 52). Accordingly, the phosphoric acid ester of Jang is seen to intrinsically function as a release agent in the absence of evidence to the contrary.
Jang differs from the subject matter claimed in that the concentration of release agent is outside the scope of the claims and additives possessing a moisture content of 1.0-10 ppm relative to the amount of polyisocyanate component are not described. 
With respect to release agent, Jang ‘879 is also directed toward thiourethane based optical material compositions (Abstract) and notes phosphoric ester release agents such as Zelec UN can be used in amounts spanning 0.001 to 10 wt% in the polymerizable composition to achieve optical materials having superior mold release properties (¶ 25). It would have been obvious to one of ordinary skill in the art to utilize 0.001-10 wt% of release agent within the compositions of Jang because doing so would predictably afford mold release characteristics within the resulting optical materials based on the teachings of Jang ‘879. The combination of references suggests release agent contents that overlap the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Jang ‘879 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Jang ‘879. See MPEP 2123.
With respect to moisture content of the additives, Jang clearly teaches the residual moisture content of the resin composition is known to adversely promote the appearance of white tape residues and foaming, thus reducing transparency (¶ 8-10). In fact, avoidance of these problems is the very reason why Jang desires the moisture content to be exceedingly low (i.e. 300-3,000 ppm) (Abstract; ¶ 7-10; Table 1). As taught by Vietti, the presence of residual water in isocyanate/thiol curing systems has long been known to be problematic in terms of foaming and it is known taking steps to dry all formulation ingredients (fillers, plasticizers, liquid polysulfide, etc) and protecting them from atmospheric moisture is advantageous to overcome this issue (Page 4). Clearly, the moisture content of Jang’s formulation ingredients are result effective variables because changing them would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal moisture contents within the formulation ingredients of Jang, inclusive of additives, within the scope of the present claims so as to produce desirable transparency characteristics within the resulting lenses/optical components. 
Regarding Claim 2, Jang teaches examples where polyisocyanate and additives are mixed and, subsequently, polythiol is added (¶ 29).
Regarding Claim 4, Jang teaches examples where isophorone diisocyanate is used (¶ 29). 
Claims 1, 2, 4, 7, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US 2010/0010192 A1) in view of Jang ‘879 (US 2015/0226879 A1; cited in the IDS received 6/10/2021) and Vietti (Kirk-Othmer Encyclopedia of Chemical Technology).
Regarding Claims 1, 7, and 13-18, Kawaguchi teaches methods of making optical components/spectacle lenses/spectacles, whereby the lenses/optical components are derived by mixing polythiol component, polyisocyanate component, and additives to form a polymerizable composition with a moisture content of 10-300 ppm, and subsequently polymerizing the resin composition (Abstract; ¶ 50-51; Examples). Kawaguchi teaches examples where 0.05 pbw of tin catalyst, 0.10 pbw phosphoric acid ester, and 0.05 of UV absorber is used relative to 60 pbw of polyisocyanate, which is then mixed with 40 pbw of polythiol (¶ 59), which is equivalent to 0.05 pbw of tin catalyst, 0.1 pbw of phosphoric acid ester, and 0.05 pbw of UV absorber relative to 100 pbw polyisocyanate+polythiol (0.2 pbw total). The phosphoric acid ester of Kawaguchi’s examples is “Zelec UN” (¶ 59), which is indicated to be a release agent within the instant specification (¶ 52). Accordingly, the phosphoric acid ester of Kawaguchi is seen to intrinsically function as a release agent in the absence of evidence to the contrary.
Kawaguchi differs from the subject matter claimed in that the concentration of additive is outside the scope of the claims and additives possessing a moisture content of 1.0-10 ppm relative to the amount of polyisocyanate component is not described
With respect to additive content, Jang ‘879 is also directed toward thiourethane based optical material compositions (Abstract) and notes phosphoric ester release agents such as Zelec UN can be used in amounts spanning 0.001 to 10 wt% in the polymerizable composition to achieve optical materials having superior mold release properties (¶ 25). It would have been obvious to one of ordinary skill in the art to utilize 0.001-10 wt% of release agent within the compositions of Jang because doing so would predictably afford mold release characteristics within the resulting optical materials based on the teachings of Jang ‘879. The combination of references suggests additive contents that overlap the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Jang ‘879 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Jang ‘879. See MPEP 2123.
With respect to moisture content, Kawaguchi clearly teaches the residual moisture content of the resin composition is known to adversely promote the appearance of clouding/striation, thus reducing transparency (¶ 8-10). In fact, avoidance of these problems is the very reason why Kawaguchi desires the moisture content to be exceedingly low (i.e. 10-300 ppm) (Abstract; ¶ 6-10; Table 1). As taught by Vietti, the presence of residual water in isocyanate/thiol curing systems has long been known to be problematic in terms of foaming and it is known taking steps to dry all formulation ingredients (fillers, plasticizers, liquid polysulfide, etc) and protecting them from atmospheric moisture is advantageous to overcome this issue (Page 4). Clearly, the moisture content of Kawaguchi’s formulation ingredients are result effective variables because changing them would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal moisture contents within the formulation ingredients of Kawaguchi, inclusive of additives, within the scope of the present claims so as to produce desirable transparency characteristics within the resulting lenses/optical components. 
Regarding Claim 2, Kawaguchi teaches examples where polyisocyanate and additives are mixed and, subsequently, polythiol is added (¶ 60).
Regarding Claim 4, Kawaguchi teaches examples where dicyclohexylmethane diisocyanate is used (¶ 59). See also the various diiscoyanates spanning ¶ 20-22 such as isophorone diisocyanate. 
Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive. 
Applicant essentially argues the combination of references fails to describe the moisture contents claimed. This is not found persuasive. As taught by Vietti, the presence of residual water in isocyanate/thiol curing systems has long been known to be problematic in terms of foaming and it is known taking steps to dry all formulation ingredients (fillers, plasticizers, liquid polysulfide, etc) and protecting them from atmospheric moisture is advantageous to overcome this issue (Page 4). Clearly, the moisture content of the prior art formulation ingredients are result effective variables because changing them would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal moisture contents within the formulation ingredients of the prior art, inclusive of additives, within the scope of the present claims so as to produce desirable transparency characteristics within the resulting lenses/optical components.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764